In an action to recover damages for medical malpractice, the defendant A. Keil appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated November 30, 2001, as, in effect, granted his motion to compel discovery and inspection of the plaintiffs biopsy on condition that he disclose the identity of his expert to the defendant Cornwall Hospital, subject to a confidentiality agreement, before the expert’s examination of the plaintiff’s biopsy slides.
Ordered that the order is affirmed insofar as appealed from, with costs.
*438The Supreme Court providently exercised its discretion in directing the appellant to reveal the identity of his expert pathologist to the defendant Cornwall Hospital before his examination of the plaintiffs pathology slides which relate to the plaintiffs claims of malpractice (see Lucarello v North Shore Univ. Hosp., 184 AD2d 623; Cruz v Elhosseiny, 148 AD2d 412). Proper safeguards were put in place by the court. Santucci, J.P., Altman, S. Miller and O’Brien, JJ., concur.